Plaintiff in error, Billy Miles, was convicted in the county court of Tulsa county on a charge that on the 1st day of March, 1917, in said county, he did have in his possession 66 quarts of whisky, 34 half pints of whisky, and 14 pints of beer with the intent to sell the same. September 26, 1917, he was sentenced to be confined in the county jail for 30 days and to pay a fine of $250 and costs. To reverse the judgment he appeals. No brief has been filed and no appearance has been made on behalf of plaintiff in error in this court. The Attorney General has moved to affirm for failure to prosecute the appeal.
The motion to affirm is sustained, the judgment of the lower court is affirmed, and the cause remanded to the trial court, with direction to cause the judgment and sentence to be carried into execution. Mandate forthwith.